EXHIBIT 10.28

 
NATIONAL PROCESSING, INC.

2000 STOCK OPTION PLAN

   1.  Purposes.  The purposes of this 2000 Stock Option Plan are to provide
employment incentives and to encourage capital accumulation and stock ownership
by Eligible Employees of National Processing, Inc. (“National Processing”) or
any of its Subsidiaries, and to provide to designated Optionees under stock
options heretofore or hereafter granted pursuant to any stock option plan of
National Processing or any of its Subsidiaries an alternative method of
realizing the benefits provided by such stock options.

   2.  Definitions.  As used in this Plan,

   (a)  “Additional Option” means an Option Right granted to an Optionee to
purchase a number of shares of Common Stock equal to the number of shares of
already owned Common Stock relinquished by the Optionee as payment of the
exercise price upon exercise of an Option Right and/or the number of shares of
Common Stock tendered or relinquished as payment of the amount to be withheld
under applicable federal, state and local income tax laws in connection with the
exercise of an option as described in Section 5.

   (b)  “Additional Option Feature” means a feature of an Option that provides
for the automatic grant of an Additional Option in accordance with the
provisions described in Section 5.

   (c)  The term “Appreciation Right” means a right granted pursuant to
Section 6 of this Plan.

   (d)  The term “Board of Directors” means the Board of Directors of National
Processing.

   (e)  The term “Committee” means the Committee provided for in
Paragraph 10(a) of this Plan.

   (f)  The term “Common Stock” means Common Stock, of National Processing or
any security into which such Common Stock may be changed by reason of any
transaction or event of the type described in Section 8 of this Plan.

   (g)  The term “Eligible Employees” means persons who are at the time the
officers (including officers who are members of the Board of Directors) and
other key employees of National Processing or of any of its Subsidiaries.

   (h)  The term “Internal Revenue Code” means the Internal Revenue Code of
1986, as amended from time to time.

   (i)  The term “Incentive Stock Option” means an Option Right granted by
National Processing to an Eligible Employee, which Option Right is intended to
qualify as an “Incentive Stock Option” as that term is used in Section 422 of
the Internal Revenue Code.

   (j)  The term “Market Value per Share” means, at any date, the closing price,
per share, of the shares of Common Stock, on the New York Stock Exchange on that
date as reported by the Wall Street Journal (Midwest Edition) or, if the Common
Stock shall be primarily traded in another market, as determined in a manner
specified by the Board of Directors using quotations in such other market.

   (k)  The term “Option Agreement” shall have the meaning set forth in Section
6(e).

   (l)  The term “Optionee” shall mean the optionee named in an agreement
evidencing an Outstanding Option.

   (m)  The term “Option Right” means the right to purchase a share of Common
Stock upon exercise of an Outstanding Option.

   (n)  The term “Outstanding Option” means, at any time, an option to purchase
shares of Common Stock granted by National Processing or any of its Subsidiaries
pursuant to this Plan or any other



--------------------------------------------------------------------------------



stock option plan of National Processing or any such Subsidiary now or hereafter
in effect, or pursuant to any stock option plan of any corporation which is
merged into National Processing and where National Processing has by action of
its Board of Directors, assumed the obligations of such corporation under such
stock option plan, all whether or not such option is at the time exercisable, to
the extent that such option at such time has not been exercised and has not
terminated.

   (o)  The term “Spread” means the excess of the Market Value per Share of
Common Stock on the date when an Appreciation Right is exercised over the option
price provided for in the related Option Right.

   (p)  The term “Subsidiary” shall mean any entity in which National Processing
beneficially owns or controls, directly or indirectly, 50% or more of the voting
equity securities.

   3.  Shares Available Under Plan.

   (a)  The shares of Common Stock which may be made the subject of Option
Rights and Appreciation Rights pursuant to this Plan may be treasury shares or
shares of original issue or a combination of the foregoing.

   (b)  Subject to adjustments in accordance with Section 8 of this Plan, the
maximum number of shares of Common Stock which may be sold upon the exercise of
Option Rights granted pursuant to this Plan shall be 5,000,000 shares of Common
Stock which are made available for sale by virtue of this Plan. For purposes of
determining the number of shares that may be sold under the Plan, such number
shall increase by the number of shares surrendered by an optionee or
relinquished to National Processing (a) in connection with the exercise of an
Option Right or (b) in payment of federal, state and local income tax
withholding liabilities upon exercise of an Option Right.

   (c)  Subject to adjustments in accordance with Section 8 of this Plan, the
maximum number of shares of Common Stock which may be delivered upon the
exercise of Appreciation Rights granted pursuant to this Plan shall not exceed
5,000,000.

   (d)  Shares covered by Option Rights cancelled upon exercise of Appreciation
Rights shall not be available for the granting of further Option Rights under
this Plan or under any other stock option plan of National Processing or of any
of its Subsidiaries, anything in this Plan or such other stock option plan to
the contrary notwithstanding.

   4.  Grants of Option Rights. The Board of Directors may, from time to time
and upon such terms and conditions as it may determine, authorize the granting
to Eligible Employees of Option Rights. Each such grant may utilize any or all
of the authorizations, and shall be subject to all of the limitations, contained
in the following provisions:

   (a)  Each grant shall specify the number of shares of Common Stock to which
it pertains.

   (b)  Each grant shall specify an option price per share not less than the
Market Value per Share on the date of grant.

   (c)  Successive grants may be made to the same Eligible Employee whether or
not any Option Rights previously granted to such Eligible Employee remain
unexercised. No Eligible Employee may, however, be granted under this plan, in
the aggregate, more than 1,500,000 Option Rights or Appreciation Rights, subject
to adjustment pursuant to Section 8 of this Plan over any ten year period.

   (d)  Option Rights granted under this Plan may be (i) options which are
intended to qualify under particular provisions of the Internal Revenue Code, as
in effect from time to time, (ii) options which are not intended so to qualify,
or (iii) combinations of the foregoing.

   (e)  The date of grant of each Option Right shall be the date of its
authorization by the Board of Directors or such later date designated by the
Board of Directors, except that the date of grant of an Additional Option shall
be the date of exercise of the underlying Option Right. No Option Right shall be
exercisable more than ten years from such date of grant.



--------------------------------------------------------------------------------



   (f)  Upon exercise of an Option Right, the option price shall be payable
(i) in cash, (ii) by the transfer to National Processing by the Optionee of
shares of Common Stock with a value (Market Value per Share times the number of
shares) equal to the total option price, or (iii) by a combination of such
methods of payment.

   (g)  Each grant of Option Rights shall be evidenced by an agreement executed
on behalf of National Processing by any officer designated by the Board of
Directors for this purpose and delivered to and accepted by the Eligible
Employee and shall contain such terms and provisions, consistent with this Plan,
as the Board of Directors may approve.

   (h)  No Option Rights, intended to be an Incentive Stock Option, shall be
granted hereunder to any Optionee which would allow the aggregate fair market
(determined at the time the Option Rights are granted) of the stock subject of
Option Rights, including the Incentive Stock Option in question, which such
Optionee may exercise for the first time during any calendar year, to exceed
$100,000. Any Option Rights intended to be Incentive Stock Options granted by
any “parent,” as such term is used in Section 422A of the Internal Revenue Code,
as amended, of National Processing pursuant to such parent’s Stock Option plans,
shall be included in the definition of Option Rights for the purpose of
determining the $100,000 limitation.

   5.  Additional Option.

   (a)  The Board of Directors may, at or after the date of grant of Option
Rights, grant Additional Options.

   (b)  If an Optionee exercises an Outstanding Option that has an Additional
Option Feature by transferring already owned shares of Common Stock and/or when
shares of Common Stock are tendered or relinquished as payment of the amount to
be withheld under applicable federal, state and local income tax laws (at
withholding rates not to exceed the Optionee’s applicable marginal tax rates) in
connection with the exercise of an option, the Optionee shall automatically be
granted an Additional Option. The Additional Option shall be subject to the
following provisions:

   (1)  The Additional Option shall cover the number of shares of Common Stock
equal to the sum of (A) the number of shares of Common Stock delivered as
consideration upon the exercise of the previously granted Outstanding Option to
which such Additional Option Feature relates and (B) the number of shares of
Common Stock tendered or relinquished as payment of the amount to be withheld
under applicable federal, state and local income tax laws in connection with the
exercise of the option to which such Additional Option Feature relates;

   (2)  The Additional Option will not have an Additional Option Feature unless
the Board of Directors directs otherwise;

   (3)  The Additional Option option price shall be 100% of the Market Value per
Share on the date the employee delivers shares of Common Stock to exercise the
Option that has the Additional Option Feature and/or delivers or forfeits shares
of Common Stock in payment of income tax withholding on the exercise of an
Option that has the Additional Option Feature;

   (4)  The Additional Option shall have the same termination date and other
termination provisions as the underlying Option that had the Additional Option
Feature.

   6.  Grants of Appreciation Rights.  The Board of Directors may from time to
time authorize the granting of Appreciation Rights in respect of any or all of
the Option Rights under any Outstanding Option (including Options Rights
simultaneously granted) to the Optionee thereunder. An Appreciation Right shall
be a right in the Optionee to receive from National Processing an amount which
shall be determined by the Board of Directors and shall be expressed as a
percentage of the Spread (not exceeding 100%) at the time of exercise. To the
extent such Optionee elects to exercise such Appreciation Right instead of the
related Option Right, the related Option Right shall be cancelled, and vice
versa. Each such grant may utilize any or all of the authorizations, and shall
be subject to all of the limitations, contained in the following provisions:



--------------------------------------------------------------------------------



   (a)  Any grant may permit the exercise of an Appreciation Right with respect
to the value of shares of Common Stock covered by the related Option Rights.

   (b)  Any grant may specify that the amount payable on exercise of an
Appreciation Right may be paid by National Processing in cash, in shares of
Common Stock or in any combination thereof, and may either grant to the Optionee
or retain in the Board of Directors the right to elect among those alternatives.

   (c)  Each grant shall provide that the maximum number of shares of Common
Stock deliverable upon exercise of an Appreciation Right may not exceed the
number of shares of Common Stock purchasable upon exercise of the related Option
Rights.

   (d)  Any grant may specify waiting periods before exercise and permissible
exercise dates or periods. No Appreciation Right shall be exercisable except at
a time when the related Option Right is also exercisable.

   (e)  Each grant of an Appreciation Right shall be evidenced by an agreement
executed on behalf of National City by any officer designated by the Board of
Directors for this purpose and delivered to and accepted by the Optionee, which
agreement shall describe such Appreciation Right, identify the related Option
Rights, state that such Appreciation Right is subject to all the terms and
conditions of this Plan, including the right of the Board of Directors to amend,
suspend or terminate such Appreciation Right as set forth in Paragraph 11(c) of
this Plan, and contain such other terms and provisions, consistent with this
Plan, as the Board of Directors may approve (the “Option Agreement”). A failure
by the Optionee to execute and deliver to National Processing the Option
Agreement within 60 days after the grant of Option Rights may terminate the
Option Rights upon the determination of the Board of Directors.

   7.  Transferability.  Except as otherwise provided for by the Board of
Directors, no Option Right including any related Appreciation Right shall be
transferable by an Optionee other than by will or the laws of descent and
distribution. Unless the Board of Directors directs otherwise, Option Rights and
Appreciation Rights shall be exercisable during the Optionee’s lifetime only by
the Optionee or by the Optionee’s guardian or legal representative.

   8.  Adjustments.  The Board of Directors may make or provide for such
adjustments in the maximum numbers and kind of shares of Common Stock specified
in Paragraphs 3(b) and (c) and 4(c) of this Plan, in the numbers and kind of
shares of Common Stock covered by Option Rights and Appreciation Rights granted
hereunder, and in the prices per share applicable under such Option Rights and
Appreciation Rights, as such Board in its sole discretion, exercised in good
faith, may determine is equitably required to prevent dilution or enlargement of
the rights of Optionees that otherwise would result from any stock dividend,
stock split, combination of shares, recapitalization or other change in the
capital structure of National Processing, merger, consolidation, spin-off,
reorganization, partial or complete liquidation, issuance of rights or warrants
to purchase securities, or other corporate transaction or event having an effect
similar to any of the foregoing.

   9.  Fractional Shares.  National Processing shall not be required to issue
any fractional share of Common Stock pursuant to this Plan. The Board of
Directors may provide for the elimination of fractions or for the settlement of
fractions in cash.

   10.  Administration of the Plan.

   (a)  This Plan shall be administered by the Board of Directors, which may
from time to time delegate all or any part of its authority under this Plan to a
Compensation Committee of the Board of Directors, a subcommittee of the
Compensation Committee, or another committee of directors of National Processing
appointed by the Board of Directors to serve as the committee responsible for
administering this Plan (the “Committee”). To the extent of such delegation,
references herein to the “Board of Directors” shall include the Committee. The
Board of Directors may name assistants who may be, but need not be, members of
the Committee. Such assistants shall serve at the pleasure of the



--------------------------------------------------------------------------------

Board of Directors, and shall perform such functions as are provided for herein
and such other functions as may be assigned by the Board of Directors.

   (b)  The interpretation and construction by the Board of Directors of any
provision of this Plan or of any agreement evidencing the grant of Option Rights
or Appreciation Rights and any determination by the Board of Directors pursuant
to any provision of this Plan or of any such agreement shall be final and
conclusive. No member of the Board of Directors or any assistant shall be liable
for any action taken or omitted in connection with the interpretation or
administration of this Plan or any grant unless attributable to his or her own
willful misconduct or lack of good faith.

   11.  Amendments, Etc.

   (a)  This Plan may be amended from time to time by the Board of Directors but
without further approval by the shareholders of National Processing no such
amendment shall (i) increase the maximum numbers of shares of Common Stock
specified in Paragraphs 3(b) and (c) and 4(c) of this Plan (except that
adjustments authorized by Section 8 of this Plan shall not be limited by this
provision), (ii) change the definition of “Eligible Employees”, or
(iii) materially increase the benefits accruing to Optionees hereunder.

   (b)  Except as provided in Section 8 of the Plan, the Committee shall not,
without the further approval of shareholders of National City, authorize the
amendment of any outstanding Option Right to reduce the option price.
Furthermore, no Option Rights shall be cancelled and replaced with awards having
a lower option price (except as provided by Sections 5 and 8 of this Plan)
without the further approval of the shareholders of National Processing.

   (c)  The Board of Directors may at any time amend, suspend or terminate any
agreement evidencing Appreciation Rights granted under this Plan; in the case of
an amendment, the amended Appreciation Right shall conform to the provisions of
this Plan.

   (d)  In the case of any Option or Appreciation Right not immediately
exercisable in full, the Board of Directors in its discretion may accelerate the
time at which Option or Appreciation Rights may be exercised.

   12.  Assumptions.

   (a)  In the event that a corporation is merged into National Processing, and
National Processing is the survivor of such merger, the Board of Directors may
elect, in its sole discretion, to assume under this Plan any or all outstanding
options granted by such corporation to its officers and employees under any
stock option plan adopted by it prior to such merger. Such assumptions shall be
on such terms and conditions as the Board of Directors may determine in its sole
discretion, provided, however, that the options as assumed do not provide or
contain any terms, conditions or rights which an Option Right may not provide or
contain under Sections 2 through 10 hereunder.

   13.  Miscellaneous.

   (a)  All expenses and costs in connection with the operation of the Plan
shall be borne by National Processing.

   (b)  This Plan shall be construed in accordance with and governed by the
internal substantive laws of the State of Ohio.

   (c)  This Plan shall be binding upon and inure to the benefit of National
Processing, its successors and assigns and each Participant and his or her
beneficiaries, heirs, executors, administrators and legal representatives.